DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 06 August 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-18 are currently pending in the instant application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka et al (US 2019/0143972 A1, hereinafter Ishioka) in view of Nakamura et al (US 2018/0373250 A1, hereinafter Nakamura).
Regarding claim 1, Ishioka discloses an automated lane change control system for a vehicle, the automated lane change control system comprising: 
a steering system (Figure 2, steering device 92) configured to control steering of the vehicle (Figure 2, at least as in paragraph 0059); and 
a controller (Figure 2, automated driving controller 120; at least as in paragraphs 0062, 0073 and 0082-0089) configured to: 
detect whether a set of preconditions for performing an automated lane change on a roadway are satisfied (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least paragraphs 0089-0091, wherein a primary condition is determined to be satisfied); and 
when the set of preconditions for performing the automated lane change on the roadway are satisfied, perform the automated lane change by: 
determining a departing lane of the roadway in which the vehicle is currently traveling and a merging lane of the roadway to which the vehicle will be traveling after performing the automated lane change (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least paragraphs 0089-0091, wherein 
determining an end control point in each of the departing lane and the merging lane (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least as in paragraph 0089 wherein a trajectory of the vehicle is determined based on a spline curve including a determined end point for the lane change maneuver and a set of trajectory points (i.e. intermediate points) associated with said spline curve)
determining a set of intermediate control points based on the end control points (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least as in paragraph 0089 wherein a trajectory of the vehicle is determined based on a spline curve including a determined end point for the lane change maneuver and a set of trajectory points (i.e. intermediate points) associated with said spline curve)
determining a basis spline (B-spline) defined by the end control points and the set of intermediate control points to obtain a desired path between the end control points (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least as in paragraph 0089 wherein a trajectory of the vehicle is determined based on a spline curve including a determined end point for the lane change maneuver and a set of trajectory points (i.e. intermediate points) associated with said spline curve) and 
commanding the steering system such that the vehicle follows the desired path (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least 
Regarding claim 2, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the B-spline is defined by six control points comprising the end control points and four intermediate control points that form the set of intermediate control points (Figures 7-9; at least as in paragraphs 0082-0092, specifically as shown in Figure 9, regarding trajectory points K, and as further disclosed in at least paragraph 0089).
Regarding claim 3, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the six control points for the B-spline comprise: (i) the end control point (A) in the departing lane, wherein the control point A is a center of the departing lane; (ii) the end control point (B) in the merging lane, wherein the control point B is a center of the merging lane; (iii) an intermediate control point (Bpre) before and along a line (LB) that is tangent to a curvature of the merging lane; (iv) an intermediate control point (Apost) after and along a line (LA) that is tangent to a curvature of the departing lane; (v) an intermediate control point (P1') along a line (L1) that is tangent to a line (ABpre) connecting end control point A point to intermediate control point Bpre; and (vi) an intermediate control point (P2') along another line (L2) 
Regarding claim 4, in view of the above combination of Ishioka and Nakamura, Nakamura further discloses wherein the end control point B is selected such that the following constraint is satisfied: where AB represents a distance between the end control points A and B, V represents the speed of the vehicle, G1 represents an acute angle between lines ABpre and LB, represents an acute angle between lines ABpre and LA, and Ydes represents the desired yaw rate (Figures 3-5; at least as in paragraphs 0089-0100).
Regarding claim 5, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the controller is further configured to: determine two points (p1, p2) along line ABpre that are equally spaced between end control point A and intermediate control point Bpre; determine lines Li and L2 by determining tangents to line ABpre that pass through points p1 and p2, respectively; determine the intermediate control points (P1, P2) at intersections between lines Li and LA and between lines L2 and LB, respectively; and determine the control points P1', P2' by determining mid-points along line Li between points pi and Pi and along line L2 between points p2 and P2, respectively (Figures 7-9; at least as in paragraphs 0082-0092, specifically as shown in Figure 9, regarding trajectory points K, and as further disclosed in at least paragraph 0089).
Regarding claim 6, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses further comprising a camera system configured to capture 
Regarding claim 7, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the controller is further configured to after determining the desired path and commanding the steering system to follow the desired path for a period and before the automated lane change is complete: obtain second captured images of the roadway from the camera system; detect, based on the second captured images, second lane markers on the roadway corresponding to the departing and merging lanes; identify second segments of the departing and merging lanes based on the detected second lane markers in the second captured images, wherein the second segments are shorter than the first segments by a distance traveled by the vehicle during the period; update the end control point in the merging lane and the set of intermediate control points within the identified segments; determine a B-spline defined by the end control point in the departing lane, the updated end control point in the merging lane, and the updated set of intermediate control points to obtain an updated 
Regarding claim 8, in view of the above combination of Ishioka and Nakamura, Nakamura further discloses wherein the desired yaw rate is a maximum yaw rate of the vehicle at the current speed of the vehicle (Figures 3-5; at least as in paragraphs 0089-0100).
Regarding claim 9, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the set of preconditions comprises at least a portion of the merging lane being free of other vehicles (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least paragraphs 0089-0091, wherein a primary condition is determined to be satisfied).
Regarding claim 10, Ishioka discloses an automated lane change control method for a vehicle, the method comprising: 
detecting, by a controller (Figure 2, automated driving controller 120) of the vehicle, whether a set of preconditions for performing an automated lane change on a roadway are satisfied (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least paragraphs 0089-0091, wherein a primary condition is determined to be satisfied); and 
when the set of preconditions for performing the automated lane change on the roadway are satisfied, performing the automated lane change by: 

determining, by the controller, an end control point in each of the departing lane and the merging lane (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least as in paragraph 0089 wherein a trajectory of the vehicle is determined based on a spline curve including a determined end point for the lane change maneuver and a set of trajectory points (i.e. intermediate points) associated with said spline curve), 
determining, by the controller, a set of intermediate control points based on the end control points (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least as in paragraph 0089 wherein a trajectory of the vehicle is determined based on a spline curve including a determined end point for the lane change maneuver and a set of trajectory points (i.e. intermediate points) associated with said spline curve), 
determining, by the controller, a basis spline (B-spline) defined by the end control points and the set of intermediate control points to obtain a desired path between the end control points (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least as in paragraph 0089 wherein a trajectory of the vehicle is determined based on a spline curve including a determined end point 
commanding, by the controller, a steering system (Figure 2, steering device 92) configured to control steering of the vehicle such that the vehicle follows the desired path (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least paragraph 0092, wherein the vehicle is controlled based on the determined trajectory).  Ishioka is silent regarding wherein a desired yaw rate of the vehicle is determined based on a current speed of the vehicle, and further wherein said determined yaw rate is factored into determining the trajectory (and associated trajectory points) of the vehicle for an automated lane change maneuver.  Nakamura discloses a vehicle control system and corresponding method for performing automatic driving controls, such as lane change maneuvers.  Nakamura goes on to teach wherein said vehicle control system includes an automatic driving control unit which includes a travel control unit that controls a travel driving force output device, a brake device, and a steering device such that said vehicle travels along a determined target trajectory generated by an action plan generation unit.  Nakamura goes on to teach wherein said action plan generation unit determines a plurality of target trajectories to perform a lane change maneuver, and further wherein an optimum target trajectory, comprised of a plurality of trajectory points (i.e. intermediate points) may be determined based on a desired yaw rate and a vehicle speed being within a predetermined vehicle speed range.  Nakamura further teaches wherein the vehicle is controlled to follow the target trajectory determined by the 
Regarding claim 11, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the B-spline is defined by six control points comprising the end control points and four intermediate control points that form the set of intermediate control points (Figures 7-9; at least as in paragraphs 0082-0092, specifically as shown in Figure 9, regarding trajectory points K, and as further disclosed in at least paragraph 0089).
Regarding claim 12, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the six control points for the B-spline comprise: (i) the end control point (A) in the departing lane, wherein the control point A is a center of the departing lane; (ii) the end control point (B) in the merging lane, wherein the control 
Regarding claim 13, in view of the above combination of Ishioka and Nakamura, Nakamura further discloses wherein the end control point B is selected such that the following constraint is satisfied: where AB represents a distance between the end control points A and B, V represents the speed of the vehicle, Gi represents an acute angle between lines ABpre and LB, e2 represents an acute angle between lines ABpre and LA, and Ydes represents the desired yaw rate (Figures 3-5; at least as in paragraphs 0089-0100).
Regarding claim 14, in view of the above combination of Ishioka and Nakamura, Ishioka discloses the method further comprising: determining, by the controller, two points (p1, p2) along line ABpre that are equally spaced between end control point A and intermediate control point Bpre; determining, by the controller, lines Li and L2 by determining tangents to line ABpre that pass through points pi and p2, respectively; determining, by the controller, the intermediate control points (PI, P2) at intersections between lines Li and LA and between lines L2 and Ls, respectively; and determining, by 
Regarding claim 15, in view of the above combination of Ishioka and Nakamura, Ishioka discloses the method further comprising: obtaining, by the controller, first captured images of the roadway from a camera system configured to capture images of the roadway; detecting, by the controller and based on the first captured images, first lane markers on the roadway corresponding to the departing and merging lanes; identifying, by the controller, first segments of the departing and merging lanes based on the detected first lane markers in the first captured images; and determining, by the controller, the end control points in the departing and merging lanes within the identified first segments (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least as in paragraph 0089 wherein a trajectory of the vehicle is determined based on a spline curve including a determined end point for the lane change maneuver and a set of trajectory points (i.e. intermediate points) associated with said spline curve).
Regarding claim 16, in view of the above combination of Ishioka and Nakamura, Ishioka discloses the method further comprising after determining the desired path and commanding the steering system to follow the desired path for a period and before the automated lane change is complete: obtaining, by the controller, second captured images of the roadway from the camera system; detecting, by the controller and based on the second captured images, second lane markers on the roadway corresponding to the departing and merging lanes; identifying, by the controller, second segments of the 
Regarding claim 17, in view of the above combination of Ishioka and Nakamura, Nakamura further discloses wherein the desired yaw rate is a maximum yaw rate of the vehicle at the current speed of the vehicle (Figures 3-5; at least as in paragraphs 0089-0100).
Regarding claim 18, in view of the above combination of Ishioka and Nakamura, Ishioka further discloses wherein the set of preconditions comprises at least a portion of the merging lane being free of other vehicles (Figures 7-9; at least as in paragraphs 0082-0092, specifically as in at least paragraphs 0089-0091, wherein a primary condition is determined to be satisfied).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664